                                                       Case 2:19-cv-01560-JAD-VCF Document 57 Filed 11/20/20 Page 1 of 4




                                                 1   THOMAS A. RYAN (admitted pro hac vice)
                                                     GREGORY JONES (admitted pro hac vice)
                                                 2   McDERMOTT WILL & EMERY LLP
                                                     2049 Century Park East, Suite 3200
                                                 3   Los Angeles, CA 90067-3206
                                                     Telephone:    (310) 277-4110
                                                 4   Facsimile:    (310) 277-4730
                                                     tryan@mwe.com
                                                 5   gjones@mwe.com

                                                 6   JOHN H. COTTON (Nevada Bar No. 005268)
                                                     KATHERINE L. TURPEN (Nevada Bar No. 008911)
                                                 7   JOHN H. COTTON & ASSOCIATES, LTD.
                                                     7900 W. Sahara Ave., Suite 200
                                                 8   Las Vegas, Nevada 89117
                                                     Telephone:   (702) 832-5909
                                                 9   Facsimile:   (702) 832-5910
                                                     jhcotton@jhcottonlaw.com
                                                10   kturpen@jhcottonlaw.com
MCDERMOTT WILL & EMERY LLP




                                                11   Attorneys for Defendant
                                                     DVH HOSPITAL ALLIANCE, LLC
                             ATTORNEYS AT LAW




                                                12
                               LOS ANGELES




                                                13                        UNITED STATES DISTRICT COURT

                                                14                                DISTRICT OF NEVADA

                                                15

                                                16   UNITED STATES OF AMERICA ex rel.          Case No.:   2:19-CV-01560-JAD-VCF
                                                     TALI ARIK, M.D.
                                                17                                             DEFENDANT DVH HOSPITAL
                                                                       Plaintiff/Relator,      ALLIANCE’S MOTION TO EXTEND
                                                18                                             TIME TO RESPOND TO SECOND
                                                           v.                                  AMENDED COMPLAINT
                                                19
                                                     DVH HOSPITAL ALLIANCE, LLC, d/b/a         (FIRST MOTION)
                                                20   DESERT VIEW HOSPITAL; VALLEY
                                                     HEALTH SYSTEM LLC, d/b/a THE VALLEY
                                                21   HEALTH SYSTEM; UNIVERSAL HEALTH
                                                     SERVICES, INC.; VISTA HEALTH MIRZA,
                                                22
                                                     M.D. P.C. d/b/a VISTA HEALTH; and IRFAN
                                                23   MIRZA, M.D.,

                                                24                     Defendants.

                                                25

                                                26

                                                27

                                                28
                                                        Case 2:19-cv-01560-JAD-VCF Document 57 Filed 11/20/20 Page 2 of 4




                                                 1                                              MOTION

                                                 2          Pursuant to Local Rule IA 6-1, defendant DVH Hospital Alliance, LLC, doing business

                                                 3   as Desert View Hospital (“Desert View”), hereby moves this Court for an order extending the

                                                 4   time for Desert View to respond to the second amended complaint filed by relator Tali Arik,

                                                 5   M.D. (“Dr. Arik”) by 21 days from November 24, 2020 to December 15, 2020.

                                                 6                     MEMORANDUM OF POINTS AND AUTHORITIES

                                                 7          On October 21, 2020, the Court issued an order (the “Order”) dismissing the first

                                                 8   amended complaint against Desert View and granting Dr. Arik leave to amend to file a second

                                                 9   amended complaint to address the pleading issues related to his single claim under the False

                                                10   Claims Act (the “FCA”). ECF No. 52. Dr. Arik filed his second amended complaint on

                                                     November 10, 2020. ECF No. 53. Rather than just address the pleading issues identified in
MCDERMOTT WILL & EMERY LLP




                                                11

                                                12   the Order, Dr. Arik’s second amended complaint adds four new defendants, two new claims
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   under the FCA, several new fraud theories, and more than 100 new allegations, thereby

                                                14   increasing the complexity of this action in several respects.

                                                15          Give the addition of the new defendants, Desert View proposed a uniform response

                                                16   date to the second amended complaint for all of the defendants, once they have been served.

                                                17   Dr. Arik rejected this proposal. Desert View then requested a 21-day extension for its own

                                                18   response deadline because lead counsel for Desert View (Gregory Jones) is presently in an

                                                19   arbitration hearing that will last through November 25, 2020, which encompasses

                                                20   Desert View’s current response deadline. Dr. Arik rejected this proposal as well, offering a 7-

                                                21   day extension.    Given the Thanksgiving holiday, those extra seven days do not give

                                                22   Desert View sufficient time to prepare its response.

                                                23          For these reasons, good cause exists to grant Desert View a 21-day extension to
                                                24   respond to the second amended complaint until December 15, 2020. Dr. Arik will not suffer
                                                25   any prejudice to this extension because the new defendants’ answer to the second amended
                                                26   complaint will not be due before Desert View’s requested deadline. Therefore, Desert View
                                                27   respectfully requests that the Court issue an order granting this first requested extension.
                                                28


                                                                                                     1
                                                      Case 2:19-cv-01560-JAD-VCF Document 57 Filed 11/20/20 Page 3 of 4




                                                 1
                                                     Dated: November 17, 2020                McDERMOTT WILL & EMERY LLP
                                                 2
                                                                                             By: /s/ Gregory R. Jones
                                                 3                                               GREGORY R. JONES
                                                                                                 Attorneys for Defendant
                                                 4                                               DVH HOSPITAL ALLIANCE, LLC
                                                 5

                                                 6
                                                                         IT IS SO ORDERED.
                                                 7

                                                 8
                                                                         ___________________________________
                                                 9                       Cam Ferenbach
                                                10                       United States Magistrate Judge

                                                11
MCDERMOTT WILL & EMERY LLP




                                                                                 11-20-2020
                                                                         Dated:_____________________________
                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28


                                                                                             2
                                                        Case 2:19-cv-01560-JAD-VCF Document 57 Filed 11/20/20 Page 4 of 4




                                                 1                                CERTIFICATE OF SERVICE

                                                 2          Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that on November 17,

                                                 3   2020, I caused the foregoing to be served through the Court’s CM/ECF system addressed to:

                                                 4                                         Jesse M. Sbaih
                                                                                         Ines Olevic-Saleh
                                                 5                                 Jesse Sbaih & Associates, Ltd.
                                                                                 The District at Green Valley Ranch
                                                 6                           170 South Green Valley Parkway, Suite 280
                                                                                       Henderson, NV 89012
                                                 7                                         (702) 896-2529
                                                                                       jsbaih@sbaihlaw.com
                                                 8                                      Attorneys for Relator
                                                 9
                                                                                          Roger W. Wenthe
                                                10                                         Lindsay A. Ager
                                                                                  Assistant United States Attorneys
                                                11
MCDERMOTT WILL & EMERY LLP




                                                                             501 Las Vegas Boulevard South, Suite 1100
                                                                                        Las Vegas, NV 89101
                                                12                                         (702) 388-6336
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                                                      roger.wenthe@usdoj.gov
                                                13                                     lindsay.ager@usdoj.gov
                                                                                     Attorneys for United States
                                                14

                                                15                                                               /s/ Gregory R. Jones
                                                                                                                 GREGORY R. JONES
                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28


                                                                                                   2
